TERRELL, Justice.
Volusia County brought suit pursuant to Section 341.22, F.S., F.S.A., vto condemn certain right-of-way facilities for storm sewers and pipelines essential to construct State Road 40. The respondent filed complaint alleging that drainage from the facilities proposed to be constructed would .destroy .her fresh water lake of peculiar and great value to her and prayed that they be enjoined.- A motion to dismiss the complaint was overruled and petitioners brought certiorari.
The primary contention here is that this is in effect a. suit against the State which cannot be maintained. State ex rel. Davis v. Love, 99 Fla. 333, 126 So. 374; In re Advisory Opinion to the Governor, 94 Fla. 967, 114 So. 850; Treadway v. Terrell, 117 Fla. 838, 158 So. 512; Hampton v. State Board of Education, 90 Fla. 88, 105 So. 323, 42 A.L.R. 1456 and similar cases are relied on to support.this contention.
The law pronounced in these cases is sound and may be invoked under proper circumstances, but we think it has no application to the case at bar. In our view this' casé is' controlled by Brumley v. Dorner, 78 Fla. 495, 83 So. 912; Dade County v. South Dade Farms, 133 Fla. 288, 182 So. 858; State Road Department v. Newhall Drainage District, Fla.1951, 54 So.2d 48 and Taylor v. Tampa Coal Co., Fla.1950, 46 So.2d 392. See also Section 387.08, F.S., F.S.A.
The petition for certiorari is hereby denied.
DREW, C. J., -ROBERTS and SE-BRING, JJ., concur.